         Case 5:08-cv-00714-ESC Document 65 Filed 07/01/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


EQUAL EMPLOYMENT                                §
OPPORTUNITY COMMISION,                          §
                                                §                SA-8-CV-00714-ESC
                  Plaintiff,                    §
                                                §
vs.                                             §
                                                §
E & D SERVICES, INC.,                           §
                                                §
                  Defendant.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff-Intervenors’ Opposed

Motion for Order Enforcing Consent Decree and Order and Final Judgment and to Show Cause

Why Defendant Should Not Be Held in Contempt [#43]. On this day, the Court held a hearing

by videoconference on the motion, at which counsel for Plaintiff Equal Employment Opportunity

Commission, Plaintiff-Intervenors Robert Cardwell, Billy Strickland, Marcus Leavell, and

Sammy Barrow, and Defendant E&D Services, Inc. appeared through counsel. At the hearing,

the parties informed the Court that they have resolved their dispute regarding the outstanding

judgment balance in this case and established an agreed payment plan for Defendant to satisfy

the judgment. The Court will therefore dismiss the motion to enforce the consent decree and

final judgment. The dismissal will be without prejudice, however, in the event that Defendant

fails to fulfill its obligations. By separate order, the Court will set this case for a status

conference in March 2021 to address whether the parties’ agreement has been satisfied in full.

       IT IS THEREFORE ORDERED that Plaintiff-Intervenors’ Opposed Motion for Order

Enforcing Consent Decree and Order and Final Judgment and to Show Cause Why Defendant

Should Not Be Held in Contempt [#43] is DISMISSED WITHOUT PREJUDICE.


                                                1
  Case 5:08-cv-00714-ESC Document 65 Filed 07/01/20 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 1st day of July, 2020.




                            ELIZABETH S. ("BETSY") CHESTNEY
                            UNITED STATES MAGISTRATE JUDGE




                                     2
